UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6612



RONALD TIMOTHY STEWART,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-779)


Submitted:   June 24, 2004                    Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Timothy Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald Timothy Stewart appeals from the district court’s

orders denying relief on his 28 U.S.C. § 2241 (2000) petition.   We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Stewart v. United States, No. CA-03-779

(E.D.N.C. filed Nov. 7, 2003 & entered Nov. 12, 2003; Feb. 13,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                               - 2 -